Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered. Claims 1-3, 5, 6, 8-13, 15, 16 and 18-23 are pending. 
Allowable Subject Matter
Claims 1-3, 5, 6, 8-13, 15, 16 and 18-23 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for controlling access to data stored on a Blockchain utilizing split cryptographic keys. 

Applicant’s Information Disclosure Statement (IDS) submitted on 8/16/2022, has been considered. The teachings of Non-Patent Literature, “Improved Proxy Re-encryption Schemes with Applications to Secure Distributed Storage”, noted on the IDS has been considered. The teachings of the Non-Patent Literature disclose on page 21 the following: “When a client encounters a block for which it does not possess a content key, it asks the access control server to re-encrypt the lockbox from the master key to the client’s public key. If the access control server possesses an appropriate re-encryption key from the master key to the client’s key, it performs the appropriate proxy re-encryption and returns the resulting ciphertext to the client, which can then decrypt the lockbox under its own secret key. Figure 1 illustrates this procedure”. The examiner notes that the re-encryption process disclosed in the Non-Patent Literature does not disclose applicant’s re-encryption process as recited in applicant’s independent claims. Specifically, the teachings of the Non-Patent Literature does not disclose applicant’s independent claim recital of, “and responsive to determining that the request node has the right to read the first encrypted ciphertext, initiating a right verification request for the request node to at least one second proxy node, and determining, based on a feedback result of the at least one second proxy node, provisioning of the first encrypted ciphertext, wherein the determining, based on the feedback result of the at least one second proxy node, the provisioning of the first encrypted ciphertext comprises: receiving, by the first proxy node, at least k partial keys sent by at least k second proxy nodes, wherein the at least k partial keys are generated and sent by the second proxy nodes after the request node is verified to have the right to read the first encrypted ciphertext…recovering the at least k partial keys to generate a conversion key…converting, by using the conversion key and an encryption algorithm, the first encrypted ciphertext into a second encrypted ciphertext encrypted by a public key of the request node…and sending the second encrypted ciphertext to the request node.”. Therefore, applicant’s claims are patentable over the teachings of Non-Patent Literature, “Improved Proxy Re-encryption Schemes with Applications to Secure Distributed Storage”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification Amendment
The examiner notes for the record that the applicant has amended paragraph 0191, of their specification to provide information corresponding to a cited reference of record. No new subject matter has been added. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497